 



Exhibit 10.141
AMENDMENT TO REPLACEMENT
COMMON STOCK PURCHASE WARRANT
This Amendment to Replacement Common Stock Purchase Warrant (this “Amendment”),
effective as of February 29, 2008, by and between Applied Digital Solutions,
Inc., a Delaware corporation (the “Company”) and Kallina Corporation (the
“Holder”) amends that certain Replacement Common Stock Purchase Warrant, dated
as of February 22, 2008, issued by the Company in favor of Holder and
exercisable into up to 1,354,839 shares of Common Stock of the Company (as
amended, modified or supplemented from time to time, the “Warrant”).
PREAMBLE
WHEREAS, Digital Angel Corporation, a Delaware corporation (“Digital Angel”),
issued a warrant to Holder, dated August 31, 2007 (the “Original Warrant”), to
purchase from Digital Angel up to 967,742 fully paid and nonassessable shares of
common stock, $0.005 par value per share, at the exercise price of $1.69 for all
shares acquired thereunder.
WHEREAS, effective December 28, 2007, Digital Angel Acquisition Corp., a
Delaware corporation, merged with and into Digital Angel, with Digital Angel
surviving and becoming a wholly-owned subsidiary of the Company, pursuant to
that certain Agreement and Plan of Reorganization, dated August 8, 2007, as
amended, among the Company, Digital Angel and Digital Angel Acquisition Corp.
(the “Merger Agreement”).
WHEREAS, pursuant to the Merger Agreement, each of the then-outstanding warrants
to purchase shares of Digital Angel common stock were converted into a warrant
to purchase that number of whole shares of Common Stock (as defined herein) of
the Company determined by multiplying the number of shares of Digital Angel
common stock subject to such Digital Angel warrant by 1.4 shares, at an exercise
price per share of Common Stock of the Company equal to the exercise price per
share of such Digital Angel warrant immediately prior to the effective time of
the merger divided by 1.4, rounded up to the nearest whole cent (the “Merger
Consideration”).
WHEREAS, as a result of the foregoing, the Original Warrant was cancelled and
the Warrant, containing substantially similar terms as the Original Warrant,
except to reflect the Merger Consideration, was issued by the Company to the
Holder.
WHEREAS, the parties wish to amend the Warrant in connection with the Amendment
of Warrants and Conditional Consent to Asset Sales made and entered into
effective as of February 29, 2008, by and among Holder, Laurus Master Fund,
Ltd., a Delaware corporation, Valens U.S. SPV I, LLC, a Delaware corporation,
Valens Offshore SPV I, Ltd., a Cayman Islands company, Valens Offshore SPV II,
Corp., a Delaware corporation, PSource Structured Debt Limited, a Guernsey
limited liability closed-ended company, and the Company.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. The definition of “Exercise Price” in the Warrant is hereby deleted and
replaced by the following:
The “Exercise Price” applicable under this Warrant shall be the price of $0.70
per share for each share acquired hereunder.”
2. This Amendment shall be effective as of the date hereof following the
execution and delivery of this Amendment by each of the Company and Holder.
3. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Warrant, and all of the other forms,
terms and provisions of the Warrant remains in full force and effect.
4. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
[signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

              COMPANY:   HOLDER:
 
            APPLIED DIGITAL SOLUTIONS, INC.   KALLINA CORPORATION
 
           
By:
  /s/ Lorraine M. Breece   By:   /s/ Scott Bluestein
 
           
Name:
  Lorraine M. Breece   Name:   Scott Bluestein
 
           
Title:
  Senior VP and Acting CFO   Title:   Authorized Signatory
 
           

 

Amendment to Replacement Common Stock Purchase Warrant

 